Citation Nr: 0901861	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
secondary to PTSD.

3.  Entitlement to service connection for atrial fibrillation 
secondary to PTSD.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
symptoms of hyperarousal, impulsivity, anger outbursts, 
moderate vigilance, and difficulty in establishing and 
maintaining effective work and social relationships, rather 
than an inability to do so.  These symptoms demonstrate no 
more than occupational and social impairment with reduced 
reliability and productivity.  

2.  Resolving all reasonable doubt in favor of the veteran, 
his hypertension and atrial fibrillation cannot be 
satisfactorily disassociated from service-connected PTSD and 
as likely as not are aggravated by PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2008).  

2.  The veteran's hypertension is aggravated by service-
connected PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, (2006).

3.  The veteran's atrial fibrillation is aggravated by 
service-connected PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's PTSD is currently rated as 50 percent disabling 
under DC 9411.

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  


PTSD

In support of his most recent claim for increase are VA 
outpatient treatment records dated between 2002 and 2003.  
During that time the veteran provided information concerning 
his history of pedophilia and exhibitionism both of which 
resulted in his arrest and subsequent psychiatric 
hospitalization in the 1960s.  He also reported an extensive 
history of anger control problems exemplified by multiple 
fist fights and ensuing legal problems throughout the 1980s.  
He was last arrested in 1992 after threatening a neighbor 
with a gun.  He also acknowledged that his violent tendencies 
had created problems in his three marriages including a 
separation from his third wife with whom he had recently 
reconciled.  He recently had several verbal exchanges with 
residents of the facility where he currently lived and feared 
this could escalate into a physical fight.  He also admitted 
to "road rage and problems with coworkers during past 
jobs."  

The veteran underwent VA examination in February 2003.  
Although the examiner did not have an opportunity to review 
the claims file, he took a detailed history of the veteran's 
post-service symptoms and history.  Examination of the 
veteran's mental status revealed he was clean, groomed and 
well oriented.  His speech was of regular rhythm and normal 
volume.  His responses to questions were articulate and 
demonstrated an above-average fund of knowledge.  His 
expressed cognitions were well organized and directed 
appropriately to topic.  There were no indications of 
psychosis, delusional disorder, loose associations, or 
organicity.  His affect was overall congruent to his 
cognitions.  His dominant mood was pleasant, but became 
somewhat dysthymic when discussing stressors.  

The veteran presented with moderate symptoms of PTSD 
including vivid intrusive thoughts/recollections regarding 
battles he was involved in and vivid troubling dreams.  He 
also reported a history of fighting and altercations.  The 
veteran's PTSD symptoms caused mixed affect responses ranging 
from agitation to depression.  There was reluctance on his 
part to engage in activities such as reunions or 
conversations regarding traumas and he had a restricted and 
guarded range of affect.  There was evidence of hyperarousal 
primarily indicated by a history of irritability as well as 
moderate vigilance and to a lesser extent sleep disturbance.  

There was no indication of deficiency in most areas of the 
veteran's life.  He presented with apparent sound mind and 
judgment with no indication of obsessional rituals which 
would interfere with routine activities.  He did not report 
near continuous panic or depression which significantly 
impacted his ability to function independently.  There was 
evidence of some social impairment due to a history of 
impulsivity which at times led to anger outbursts and 
physical altercations.  However, the veteran reported having 
and cherishing personal/family relations with his only 
daughter and her two children.  He also reported positive 
relations with his wife's five grandchildren from a previous 
marriage.  The examiner concluded that the overall impact of 
the veteran's present psychological distress would pose 
moderate difficulties for him in the occupational setting 
and/or social relations, but was by no means a basis to 
preclude them.  The global assessment of functioning (GAF) 
score was 54.  

During VA psychiatric examination in November 2003, the 
veteran again presented with moderate symptoms of PTSD.  He 
reported fairly frequent nightmares, but a significant part 
of his emotional distress remained repressed pedophilia and 
exhibitionism along with a history of paranoia and delusions.  
He also presented with continued symptoms of hyperarousal 
with a history of impulsivity and both physical and verbal 
outbursts and moderate vigilance.  There was also evidence of 
personality disorder with mixed features of paranoid, 
narcissistic, and antisocial characteristics.  The overall 
impact of the veteran's present psychological stress was 
fairly profound, primarily because of his personality 
disorder, repressed history of pedophilia/exhibitionism and 
in conjunction with PTSD, posed difficulties in controlling 
the impulse to strike out both verbally and physically.  The 
veteran also reported significant difficulties in conflict 
resolution and in establishing and maintaining appropriate 
relations needed in a work environment.  The examiner, in 
pertinent part, opined that the majority of the veteran's 
psychological stress was secondary to the repressed sexual 
offenses and to a lesser extent PTSD.  A GAF score of 45-50 
was given.  

VA outpatient treatment records dated from 2003 to 2006 
included individual and group therapy sessions.  Review of 
the counseling session notes indicates that the veteran 
actively participated during those sessions, and was 
cooperative and focused in spite of his stressors.  Noted 
symptomatology included anger, irritability, and poor impulse 
control.  No other significant abnormalities were noted.  The 
veteran was highly motivated to address longstanding issues 
and avoid angry confrontations with others.  He showed good 
participation and related a strong identification with other 
group members.  His progress was described as moderate.  

During a QTC examination in December 2006, the veteran blamed 
others or circumstances in his life for his choices and 
problems, stating that all of the anger and violence problems 
were because of his PTSD.  He considered his PTSD solely 
responsible for his long history of violent acts including 
assault with a deadly weapon and attempted homicide.  He 
strongly denied his history of pedophilia and exhibitionism.  
He reported symptoms of startle response with tachycardia and 
flashbacks which occurred once very two weeks lasting a few 
minutes.  He denied other symptoms of PTSD including suicidal 
ideation.  

Mental status examination revealed orientation within normal 
limits.  Appearance, hygiene, and behavior were appropriate.  
Affect, mood, communication, speech, and concentration were 
all within normal limits.  There was no history of panic 
attacks, suspiciousness, delusions, hallucinations, 
obsessional rituals, or suicidal/homicidal ideation.  The 
veteran's thought process was appropriate and abstract 
thinking and memory were both normal.  The veteran did not 
have difficulty performing activities of daily living or with 
recreational/leisurely pursuits.  

However, the veteran's judgment was impaired as evidenced by 
his inability to control his anger.  There were also 
behavioral, cognitive, social, affective, or somatic symptoms 
attributed to PTSD, which the examiner noted were difficult 
to describe as the veteran's symptoms could also be a result 
of his antisocial and narcissistic personality disorders.  
The veteran was unable to establish and maintain effective 
work/school and social relationships because of his long 
history of considerable violence and narcissistic rage.  He 
also had difficulty maintaining effective family role 
functioning because of his history of multiple divorces, 
distant relationship with daughter and inability to develop 
or maintain friendships.  The veteran complained of 
flashbacks and increased startle response, but was otherwise 
negative for other criteria for PTSD.  The GAF score was 28.  

During QTC examination in February 2008, the veteran's affect 
and mood were described as abnormal with impaired impulse 
control, some unprovoked irritability and periods of 
violence, which affected the veteran's motivation by 
decreasing his interest in socializing.  His mood was 
affected by increasing depression and anxiety.  He reported 
weekly panic attacks, a tendency towards suspiciousness, and 
occasional delusions/hallucinations.  The veteran also 
reported that his memory was impaired mildly, but noted that 
he was developing signs of pre-Alzheimer's as well as 
Parkinson's disease.  He was unable to establish and maintain 
effective work/school and social relationships because of his 
frequent conflicts with others over values and beliefs, but 
was able to maintain effective family role functioning.  
There were behavioral, cognitive, social, affective, or 
somatic symptoms attributed to PTSD, which were described as 
severe.  However the veteran's psychiatric condition was 
considered stabilized and in a pattern that was unlikely to 
change much with additional treatment.  The GAF score was 70.  

The remaining evidence, dated in 2008, shows continued 
treatment for PTSD symptoms.  The veteran identified feelings 
of paranoia and decreased memory as his target issues.  
However he was doing fairly well and thought his mental 
health care was very beneficial.  Overall, the symptoms did 
not demonstrate any significant change or have any effect on 
his everyday functioning.  

During two personal hearings, one before a hearing officer at 
the RO in March 2007 and another before the undersigned 
Veterans Law Judge in May 2008, the veteran testified as to 
how PTSD affected his daily life and impacted him both 
socially and occupationally.  He also described experiences, 
thoughts, and emotions due to his PTSD that interfere in his 
daily functioning and relationships with others.  

By applying the veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his PTSD 
does not more nearly approximate the criteria for a 70 
percent or higher rating.  The veteran contends that his 
symptoms have increased beyond what the 50 percent evaluation 
contemplates.  The record describes a fairly consistent 
pattern of symptomatology and manifestations including anger, 
impulsivity and some recent difficulties with adapting to 
stressful circumstances.  Nevertheless, the evidence overall 
shows that the veteran functions fairly well.  

Despite restricted social/interpersonal relationships, the 
veteran has not shown a complete inability to establish and 
maintain effective relationships.  This is shown both in the 
context of obtaining medical care and in maintaining family 
relationships, albeit with strain, as is demonstrated by his 
relationships with his wife.  Moreover, he was generally 
noted to be cooperative and pleasant during VA examinations 
and therapy session notes show that he interacted well in 
that setting and attended such sessions on a fairly regular 
basis.  Thus, while his ability to maintain social contacts 
is diminished, it is not productive of the complete inability 
to establish or maintain effective relationships of a 
severity that is indicative of a 70 percent rating.  

Other symptoms required for a higher 70 evaluation, are 
neither complained of nor observed by medical health care 
providers, including obsessional rituals, illogical, obscure, 
or irrelevant speech.  The medical evidence also demonstrates 
that the veteran presented with appropriate affect or affect 
congruent with mood.  His thought processes were logical and 
goal directed with no evidence of psychotic symptoms or 
cognitive deficits.  In general he was adequately groomed and 
able to take care of himself physically.  The evidence also 
does not show spatial disorientation - the substantial weight 
of the evidence shows that he was alert and oriented in all 
spheres.  No suicidal or homicidal ideations have been 
indicated.  

Although his tendency towards violence is obviously relevant 
consideration in evaluating the extent of psychiatric 
disability, it is only one factor and may not be given 
decisive effect in determining the outcome of the appeal 
without regard to the other relevant factors specified in the 
law and regulations.  Despite his issues with anger and 
impulsivity, he has been able to refrain from actual physical 
assault.  Such findings are consistent with the rating 
criteria required for the assignment of a 50 percent 
evaluation, and do not approximate the criteria required for 
the assignment of a 70 percent or higher evaluation.

The veteran's most recent GAF score of 70, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents mild 
symptoms (e.g., depressed mood and mild insomnia) with some 
difficulty in social, occupational, or school functioning 
(e.g., occasionally truancy or theft within the household).  
The examiner who assigned this GAF score was fully aware of 
the severity of the veteran's poor anger and impulse control 
but nevertheless assigned a GAF score consistent with no more 
than mild overall psychiatric impairment.  

The Board also acknowledges that the veteran's GAF score 
during VA examination in 2006 was assessed as 28, which 
represents behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  While such a GAF score suggests a 
greater level of impairment than is contemplated by the 
current 50 percent rating, the veteran has manifested none of 
the symptoms typically considered indicative of that level of 
impairment.  Simply stated, this GAF score is inconsistent 
with the symptomatology noted, and does not provide a basis 
for assignment of a higher rating for the veteran's PTSD.  

In this case, the veteran was found to have significant 
symptoms associated with repressed pedophilia and 
exhibitionism, a personality disorder and possible 
Alzheimer's disease, in addition to symptoms of PTSD.  These 
other disorders are not service-connected, but, according to 
the evidence, cause a significant level of additional social 
and occupational impairment.  Here, in the absence of a 
medical opinion separating the effects of the veteran's 
service-connected PTSD from nonservice-connected 
psychological disorders, the Board has considered all of the 
veteran's psychiatric symptomatology in evaluating the 
severity of his service-connected PTSD.  See Mittleider v. 
Brown, 11 Vet. App. 181 (1998) (The Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and another service-connected 
disability in the absence of medical evidence which does so).  
Yet, in this case, no more than a 50 percent rating is 
warranted.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's PTSD.  Again, the 
evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the veteran's PTSD necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The weight of the evidence shows that PTSD is no more than 50 
percent disabling.  38 U.S.C.A. § 5107(b) (West 2002).




Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, 
based upon the facts in this case, the regulatory change does 
not adversely impact the outcome of the appeal.



hypertension and atrial fibrillation

Service connection is currently in effect for PTSD and the 
medical records associated with the claims folder show the 
veteran reported longstanding hypertension and atrial 
fibrillation to at least the 1990s.  He maintains that he 
developed both disorders as a result of his service-connected 
PTSD.  He does not contend that the claimed disabilities 
began in service, or are directly related to his service, nor 
is this shown by the record to be the case.  Rather, he has 
limited his argument to principles of secondary service 
connection.  Accordingly, the Board will analyze the 
veteran's claim on that basis.  Also because both claims 
involve similar issues and evidence, and as similar legal 
principles apply, the Board will address them in a common 
discussion.

The pertinent medical evidence includes an October 2003 VA 
examination report.  At that time, the examiner reported the 
veteran's PTSD began during service, but was not treated 
until 1993.  Prior to counseling his PTSD was much more 
severe, and included symptoms of nightmares, anger spells, 
heart palpitations, sweating and, for the past 10-12 years, 
chest pain.  The veteran's history was negative for smoking, 
diabetes, high cholesterol, or hyperlipidemia, however he did 
have a family history of high blood pressure.  His baseline 
blood pressure manifestations were 0 at the time PTSD 
started, but he was later found to have a rise in blood 
pressure and rapid heartbeat during severe anxiety spells.  
The diagnosis was hypertension with atrial fibrillation and 
cardiomegaly.  

The examiner noted the veteran's hypertension was persistent 
on a chronic basis and had been labile since at least the 
1990s with atrial fibrillation developing in 1998.  The 
examiner noted the veteran had family history of hypertension 
and was in the age group for hypertension, but that it did 
not manifest until the PTSD became much more problematic 
years later.  Prior to treatment for PTSD, the veteran's 
hypertension became more episodic during spells of anxiety.  
The examiner concluded the veteran's hypertension, cardiac 
enlargement and atrial fibrillation, were contributed to by 
longstanding PTSD.  This was characterized by the episodic 
spells in blood pressure with sweating, indicating 
sympathetic discharge.  The examiner explained that the 
veteran developed atrial fibrillation and cardiac enlargement 
because of the repeated episodes of hypertensive spells.  
Currently the veteran had hypertension on a more established 
basis and with his PTSD under better control the episodic 
nature of the hypertension has diminished.  The examiner 
concluded that the veteran's hypertension and cardiac 
situation was aggravated by longstanding PTSD at least 40-50 
percent.  

During VA psychiatric examination in November 2003, the 
examiner opined that as much as 10-20 percent of the 
veteran's hypertension and cardiac disease may be contributed 
to by his psychological stress, the majority of which was 
secondary to non-service connected psychological stress and 
to a lesser extent service-connected PTSD.  

Both VA physicians have indicated a causal link between the 
veteran's hypertension, atrial fibrillation and cardiomegaly 
and his service-connected PTSD.  Therefore, while these 
disorders may not be causally attributable to PTSD they are, 
at the very least, aggravated by it.  The evidence thus being 
in favor of the veteran, the Board concludes that service 
connection for hypertension with atrial fibrillation and 
cardiomegaly is warranted.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in October 2003 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in her 
possession to the RO.  

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The veteran was provided this more detailed notice in a June 
2008 letter which included the criteria for evaluation of the 
veteran's PTSD and an explanation for the decision reached.  
The letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records (STRs) and pertinent post-service 
treatment reports are of record.  The RO also obtained VA 
examinations in February 2003, October 2003, November 2003, 
December 2006 and February 2008.  Thus, it appears that all 
obtainable evidence identified by the veteran relative to the 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

Service connection for hypertension with atrial fibrillation 
and cardiomegaly is granted.


REMAND

In light of the Board's decision herein, which established 
service connection for hypertension with atrial fibrillation 
and cardiomegaly, the TDIU claim is now inextricably 
intertwined with that grant of service connection since the 
potential exists for the TDIU issue to be affected once a 
disability rating and effective date have been assigned.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Thus, adjudication of the TDIU claim will be held in 
abeyance pending the assignment of both a disability rating 
and effective date for the service-connected hypertension 
with atrial fibrillation and cardiomegaly.

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to his 
TDIU claim, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated the veteran for his 
service-connected disabilities.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

3.  The veteran should be referred for a 
VA medical examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (a 50 percent probability or higher) 
that his service-connected disabilities 
render him unable to secure or follow a 
substantially gainful occupation, that 
is, on his ability to earn "a living 
wage."  

Any opinion provided should include 
discussion of specific evidence of 
record.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify his or her 
reasoning for the agreement or 
disagreement.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed.  

4.  Once a disability rating and 
effective date have been assigned to the 
service-connected hypertension with 
atrial fibrillation, and with 
consideration of all evidence added to 
the record subsequent to the last 
supplemental statement of the case 
(SSOC), the AMC/RO should adjudicate the 
TDIU issue.  If the claim remains denied, 
the AMC/RO should issue an appropriate 
SSOC and provide the veteran an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


